BARFIELD, Chief Judge.
The claimant challenges the final sentence of a workers’ compensation order awarding him temporary partial disability benefits from August through October 1993: “IT IS FURTHER ORDERED that the claim of the employee for any further indemnity benefits through the date of this hearing based upon an injury by accident on August 5,1991 is DENIED.” Because the parties acknowledge in their briefs that the judge of compensation claims was describing only temporary benefits (answer brief at page 12 and reply brief at page 4) we are not able to determine why an appeal was taken in this case. A simple effort at phoning would have obviated the necessity for an appeal. We construe the order to mean temporary benefits when it refers to “further indemnity benefits” and affirm the order.
KAHN and DAVIS, JJ., concur.